Title: To Thomas Jefferson from Lafayette, 1 November 1802
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My Dear Sir
            Paris 10th Brumaire [i.e. 1 Nov.] 1802
          
          On My Coming for a few Days to Paris I find two Opportunities to write to You and Am Happy to Repeat the Expression of My old Constant Affectionate Regard—Mr Levingston’s Official Correspondance and that of Mr King, Now in this place Will Let You know All the politics of Europe—The Interior politics of France I Have No pleasure to Expatiate Upon, Nor Can You fail Anticipating My Sentiments on the Occasion—they are the Same Which Having Uniformly Actuated me in All and Every One of the Circumstances of the American and French Revolutions Did Accompagny me into the Royal and imperial Dungeons—With me they Now Are Retired into the State of Rural Life Where I am fixed Among the Comforts of An United Loving family—it Has Been, Encreased, as I Did in time inform You, By the Happy Acquisition of an Amiable Daughter in Law whose Father Tracy, and our Common friend Cabanis, Have Taken the liberty to present You with Copies of their Latest Works—I Have Had the Good Fortune to find Within Me a Warm farming inclination, the Display of which Has been Retarded By the Avocations of public Afairs, But Which Affords me Actual pleasure, Altho’ I Have not Yet Been Able to Set Up for Myself, and promises me inexpressible Delight, should I Ever Be in, a Situation to indulge My Agricultural Ardor—in the Mean While there Would be in the pure Affectation to Seem Unconscious of the kind personal Dispositions You Have Been pleased to Express to our friend Dupont—No Letter from You Has, Since a long time, Reached My Hands—Nor a Line from Madison to Whom I shall write as Soon as I Reach La Grange—present My Most Affectionate Compliments to Him—My Best Respects to Your Daughters—I am Requested by My Wife and Family and By Mde de Tessé to Remember them to You and the Ladies—Adieu, My Good Friend, Accept the Best Wishes and Respectfull Affection of
          Your old Sincere friend
          
            Lafayette
          
        